In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
NORA KENNEY,                         *
                                     *     No. 11-363V
                  Petitioner,        *     Special Master Christian J. Moran
                                     *
v.                                   *
                                     *
SECRETARY OF HEALTH                  *     Filed: February 22, 2016
AND HUMAN SERVICES,                  *
                                     *     Attorneys’ fees and costs
                  Respondent.        *
*********************
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, DC, for
respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS1

       Nora Kenney was denied compensation through the National Childhood
Vaccine Injury Act, 42 U.S.C. §300aa—10 through 34 (2012). Decision, issued
Jan. 16, 2015. Previously, she was awarded attorneys’ fees and costs on an interim
basis based upon a stipulation. Decision, issued Nov. 18, 2014. She now seeks an
award of final attorneys’ fees and costs. She is awarded $4,487.65.

                                             ***

       The present case is similar to other recently decided cases involving the law
firm representing this petitioner. In short, the parties did not agree to a reasonable

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
hourly rate for the attorneys representing petitioners in the Vaccine Program and
the dispute led to litigation. For a more complete recitation of events, see
McCulloch v. Sec'y of Health & Human Servs., No. 09-293V, 2015 WL 5634323
(Fed. Cl. Spec. Mstr. Sept. 1, 2015) and Avchen v. Sec’y of Health & Human
Servs., No. 14-279V, 2015 WL 9595415 (Fed. Cl. Spec. Mstr. Dec. 4, 2015).

      Ms. Kenney presently requests an award of $4,901.00 in attorneys’ fees and
$22.65 in attorneys’ costs. The Secretary’s remaining objection concerns the
amount of time the attorneys spent.

       The Secretary’s objection that work performed by multiple attorneys
duplicated the work the primary attorney performed is well founded. This results
in a deduction of $436.00.

      Ms. Kenney is awarded $4,487.65 in attorneys’ fees and costs. This shall be
paid as follows:

         $4,487.65 representing attorneys’ fees and costs. The award shall be
         in the form of a check made payable jointly to petitioner and
         petitioner’s attorney, Ronald Homer, of Conway, Homer & Chin-
         Caplan, in the amount of $4,487.65.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        2